Citation Nr: 1125389	
Decision Date: 07/06/11    Archive Date: 07/14/11	

DOCKET NO.  10-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel






INTRODUCTION

The Veteran served on active duty from March 1962 to March 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents in the Veteran's period of active military service.

2.  Tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.307, 3.309 (2010).

2.  Chronic tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in June 2008.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for service connection, the evidence needed to show that he had a current disability, a disease or injury in service, and evidence of a nexus between the postservice disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a clear understanding of the elements required to prevail on his claims.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting in error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained the Veteran's service treatment records, as well as both VA and private examination reports.  

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir.) 2006).

Service Connection

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and both VA and private examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for bilateral hearing loss, as well as for chronic tinnitus.  In pertinent part, it is contended that both of those disabilities had their origin as a result of exposure to noise at hazardous levels during the Veteran's period of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.) 2009); see also Hickson v. West. 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a chronic condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

In the present case, service treatment records fail to demonstrate the presence of either chronic hearing loss or tinnitus.  In point of fact, at no time during the Veteran's period of active military service did he receive either a diagnosis of or treatment for hearing loss or tinnitus.  At the time of a service separation examination in March 1964, the Veteran denied any history of "ear trouble."  Audiometric findings obtained at that time were essentially within normal limits, and no pertinent diagnoses were noted.  

The earliest clinical indication of the presence of either chronic hearing loss or tinnitus is revealed by a private audiometric examination dated in May 2009, more than 45 years following the Veteran's discharge from service.  He gave a history of constant bilateral tinnitus and hearing loss, both of which allegedly began during his military service, at which time he reportedly found himself "in close proximity to a soldier firing an M-14."  According to the Veteran, while he served no combat duty in the Army, he was exposed to rifle range fire and tanks with no hearing protection.  Following the Veteran's military service, he reportedly worked as a fireman for 1 1/2 years, and then in a warehouse for 3 years.  According to the Veteran, he was a chemical process operator for 27 years, during the course of which he did, in fact, utilize hearing protection.  When further questioned, the Veteran indicated that he hunted and used power tools, though with hearing protection.  Additionally noted was that the Veteran had been exposed to no loud recreational equipment since the time of his discharge from service.  Audiometric examination revealed the presence of a mild to profound, high frequency sensorineural hearing loss above 1,000 Hertz bilaterally.  In the opinion of the examiner, the etiology of the Veteran's bilateral tinnitus and hearing loss was "at least as likely as not" related to excessive noise exposure while serving in the military.  According to the examiner, the rationale for this statement was that the Veteran's conditions were "known to be associated with excessive noise exposure."

At the time of a subsequent VA audiometric examination in August 2009, it was noted that the Veteran's claims folder and service medical records were not available for review.  When questioned, the Veteran indicated that, while in the military, he had worked as a mechanic "in the tool room."  Additionally noted was postmilitary service as a firefighter for one year, and in operations process as a construction specialist for three years.  Reportedly, while in the military, the Veteran was exposed to firearms, tanks, and heavy artillery without hearing protection.  While following service, the Veteran had apparently been exposed to firearms, factory/plant noise, and lawn equipment, according to the Veteran, when engaged in such activities, he had always used hearing protection.  However, in his occupation as a fireman, he had not utilized hearing protection.  

When further questioned, the Veteran complained of tinnitus which had reportedly been present since the 1960's, when a "rifle went off" next to his left ear.  When questioned, the Veteran described his tinnitus as persistent and bilateral.  

When questioned regarding his hearing loss, the Veteran indicated that he had first become aware of hearing problems in 1967.  Audiometric examination revealed pure tone air conduction threshold levels, as follows:  



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
50
70
80
LEFT
20
       30
45
75
85

Speech recognition ability was 94 percent in both the right and left ears.  The pertinent diagnosis noted was of normal hearing through 500 Hertz, with a mild to severe sensorineural hearing loss in the frequency range from 1,000 to 8,000 Hertz in the Veteran's right ear, and mild to profound sensorineural hearing loss in that same frequency range in the left ear.  Significantly, according to the examiner, without access to the Veteran's claims folder, he was unable to provide an opinion regarding the cause of the Veteran's hearing loss or tinnitus.

In an addendum to the February 2010 VA audiometric examination, a VA audiologist indicated that she had reviewed the Veteran's claims folder, his service treatment records, and the report of the August 2009 audiometric examination.  That review showed that audiometric testing at both induction and separation was consistent with normal hearing in both ears.  Further noted was that the Veteran's hearing thresholds did not shift over time.  Accordingly, military noise exposure did not cause hearing loss for the Veteran.  The audiologist further indicated that the Veteran's service treatment records contained no reports of tinnitus.  Accordingly, in her opinion, military noise exposure was less likely than not the cause of the Veteran's tinnitus.  

The Board acknowledges that, at the time of the private audiometric examination in May 2009, it was the opinion of the examining audiologist that the Veteran's bilateral hearing loss and tinnitus were "at least as likely as not" related to excessive noise exposure in service.  However, based on a review of that report, there is no indication that, at the time of the rendering of that opinion, the examining audiologist had access to the Veteran's claims folder or medical records.  Rather, that opinion was based solely upon history provided by the Veteran.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The rationale offered that the Veteran's hearing loss and tinnitus were "known to be associated with excessive noise exposure" is of little weight or probative value, inasmuch as there is no objective evidence that the Veteran's inservice noise exposure was the cause of his postservice hearing loss and tinnitus.  Moreover, based upon a review of the file, it would appear that the private audiologist first saw the Veteran no earlier than May 2009, more than 45 years following his discharge from service.

The Board observes that, following a VA audiometric examination and addendum opinion in August 2009 and February 2010 (which examination, it should be noted, involved a full review of the Veteran's claims folder), the opinion was offered that military noise exposure was not responsible for the Veteran's hearing loss or tinnitus.  As the basis for that opinion, the audiologist noted that testing at both induction and separation showed hearing within normal limits, and that hearing thresholds did not shift over the course of the Veteran's military service.  Further noted was that the Veteran's service treatment records contained no reports of tinnitus.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In evaluating the probative value of medical statements, the Board looks at factors such as a health care provider's knowledge and skill in analyzing the medical data.  See Guerreri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that the guiding factors in evaluating the probative value of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was a product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.  Significantly, the Court further indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on the claim."  Id.  

In the case at hand, the Board does not question the competence or professional expertise of the private audiologist who, in May 2009, offered the opinion that the Veteran's hearing loss and tinnitus were in some way the result of military noise exposure.  However, as previously noted, that physician had access neither to the Veteran's service treatment records, nor to his claims folder.  More importantly, the physician failed to address the lack of either a diagnosis of or treatment for hearing loss or tinnitus in service, or the essentially normal audiometric findings at the time of service separation.  

In contrast, the VA audiologist, at the time of the rendering of his opinion in February 2010, had access not only to the Veteran's service treatment records, but also to his entire claims folder.  Moreover, that audiologist provided a full rationale for his opinion that the Veteran's hearing loss and tinnitus were not, in fact, related to military noise exposure.  The Board finds the aforementioned opinion of the VA audiologist highly probative, because that opinion was based upon a full review of the Veteran's claims file, as well as a full examination of the Veteran, including both history and audiometric findings.  The VA examiner provided reasons and bases for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record establishes that the Veteran's bilateral hearing loss and tinnitus did not have their origin during his period of active military service.  

Finally, the Board acknowledges the Veteran's statements regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate his hearing loss and tinnitus to inservice noise exposure.  The Veteran's statements and history, it should be noted, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, while the absence of medical reports alone cannot be used to review continuity of symptomatology, the absence of chronic hearing loss and tinnitus in service, as well as the prolonged postservice period without complaint, factor against the Veteran's assertions.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for his current hearing loss and tinnitus.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's bilateral hearing loss or tinnitus, first persuasively documented many years following service discharge, with any incident or incidents of his period of active military service.  Accordingly, service connection for those disabilities must be denied.  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic tinnitus is denied.





	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


